Citation Nr: 1723989	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, from March 1974 to April 1987, and from October 1991 to August 1994.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision that, in pertinent part, denied service connection for obstructive sleep apnea.  The Veteran timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea and has asserted that the claimed disability is secondary to his post-traumatic stress disorder (PTSD).

Service treatment records do not reflect any findings or complaints of sleep problems or obstructive sleep apnea.

The post-service treatment records show that the Veteran underwent a sleep study in April 2007; and that a polysomnogram at the time revealed moderate sleep disordered breathing, accompanied by snoring and hypoxemia.  The Veteran was diagnosed with obstructive sleep apnea, moderate.

In November 2010, the Veteran's treating physician reviewed the Veteran's service treatment records and found no clear-cut symptoms or signs that indicate a sleep apnea while on active duty. The treating physician did find, however, that the Veteran's weight and neck size in active service were similar to the time of diagnosis in April 2007; and opined that it is possible that the Veteran may have a sleep apnea that was never diagnosed.

In January 2011, the Veteran's primary care physician indicated that the Veteran was treated for depression and PTSD related to the death of his child from an accidental burn in April 1983; and that the Veteran has persisted with anxiety and a sleep disorder since that time.  The primary care physician opined that it is possible, although not explored at that time, that an element of the sleep disorder was sleep apnea.
  
A VA (contract) examiner in April 2013 opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based on a lack of objective findings.

With regard to the Veteran's claim for secondary service connection, the Board finds that the April 2013 examiner did not provide an opinion regarding whether the Veteran's obstructive sleep apnea is proximately due to or aggravated by his service-connected PTSD.  Hence, the Board cannot resolve this matter without further medical clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from November 2016 forward; and associate them with the Veteran's claims file.

2. The April 2013 VA (contract) examination report for obstructive sleep apnea should be returned to the examiner (or, if the examiner is unavailable, a suitable substitute) for addendum opinions as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea either had its onset in active service or is otherwise related to active service. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is caused by his service-connected PTSD. 

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea is aggravated by (i.e., has permanently increased in severity beyond the natural progress due to) his service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner or any substitute examiner deems it advisable to conduct a further in-person examination of the Veteran, then such an examination should be scheduled and conducted.  

Attention is invited to the attempted nexus opinions in the private treatment records dated in June 2010 and in January 2011, in which the examiners indicated that it was "possible" that there was a relationship.  (See VBMS, medical treatment records, non-government facility, received January 31, 2011.)

If the examiner determines that opinions cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that opinions cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The Veteran's claims file, to include this REMAND, must be made available to the examiner designated, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




